This is an appeal from an award made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law. It is not seriously disputed that claimant became disabled from lead poisoning, an occupational disease. (Workmen’s Comp. Law, § 3, subd. 2.) The evidence amply supports the finding of the State Industrial Board that claimant contracted lead poisoning in the course of and by reason of his employment. The award should be affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Bill, P. J., Crapser, Bliss, Schenck and Foster, JJ.